DAWSON, District Judge.
This petition for rehearing urges that the opinion of the Court “does not decide the issue as to whether respondent’s file copies of Census Form MC 20C must be produced pursuant to petitioner’s subpoena duces tecum.” The subpoena duces tecum did not call for file copies. It called forJ[175 F.Supp. 78] “All schedules submitted to the Bureau of the Census on Form MC 20C by all plants * * The Court in its opinion noted that the subpoena did not relate to file copies thereof.
There is nothing in the opinion which needs'clarification. Possibly the procedure of petitioner in drawing its subpoena needs clarification.
The Court passed upon the subpoena in the form issued by the petitioner; that was the only issue before the Court. In eifect the petition for rehearing seeks to have the Court issue a. declaratory judgment on a hypothetical set of facts. This is not consonant with good judicial procedure. When the issue is presented by properly drawn documents a determination can then be reached by the Court.
The petition for rehearing is denied. So ordered.